          Case: 4:20-cv-00088-RP Doc #: 14 Filed: 01/22/21 1 of 1 PageID #: 35




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

DEONTA LATRAVIN KELLY                                                                         PLAINTIFF

v.                                                                                      No. 4:20CV88-RP

COMMISSIONER PELICIA E. HALL
COMMISSIONER TOMMY TAYLOR
SUPERINTENDENT MARSHAL TURNER
DEPUTY WARDEN LEE SIMON
CORRECTIONS OFFICER JOHN DOE                                                              DEFENDANTS


                                  ORDER DENYING PLAINTIFF’S
                                   MOTION FOR DISCOVERY

        The plaintiff has filed a motion to conduct discovery in the present case proceeding under 42

U.S.C. § 1983 challenging the conditions of his confinement. The plaintiff is currently incarcerated

at the Mississippi State Penitentiary in Parchman, Mississippi. Discovery in pro se prisoner

conditions of confinement cases is limited to that set forth in the court’s scheduling order. The

plaintiff has not provided sufficient justification for discovery beyond the limits set forth in that order.

As such, he is not entitled to conduct discovery at this time, and the motion is DENIED.


        SO ORDERED, this, the 22nd day of January, 2021.



                                                          /s/ Roy Percy
                                                          UNITED STATES MAGISTRATE JUDGE
